
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



EDISON INTERNATIONAL
2007 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of February 26, 2009)


1.     PURPOSE OF PLAN

The purpose of this Edison International 2007 Performance Incentive Plan (this
"Plan") of Edison International, a California corporation (the "Corporation"),
is to promote the operational performance of the Corporation and its affiliates
by providing selected participants a financial incentive which reinforces and
recognizes long-term corporate, organizational and individual performance and
accomplishments. This Plan is further intended to promote the interests of the
Corporation and its shareholders by providing an additional means through the
grant of awards to attract and retain selected participants and, through stock
or stock-based awards, to help further align their interests with those of the
Corporation's shareholders.

2.     ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An "Eligible Person" is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; or (b) a director of the Corporation or one of its Subsidiaries.
An Eligible Person who has been granted an award (a "participant") may, if
otherwise eligible, be granted additional awards if the Administrator shall so
determine. As used herein, "Subsidiary" means any corporation or other entity a
majority of whose outstanding voting stock or voting power is beneficially owned
directly or indirectly by the Corporation; and "Board" means the Board of
Directors of the Corporation.

3.     PLAN ADMINISTRATION

3.1The Administrator.    This Plan shall be administered by and all awards under
this Plan shall be authorized by the Administrator. The "Administrator" means
the Board or one or more committees or subcommittees appointed by the Board or
one or more subcommittees of the committees appointed by the applicable
committees (within their delegated authority) to administer all or certain
aspects of this Plan. Any such committee or subcommittee shall be comprised
solely of one or more directors or such number of directors as may be required
under applicable law. The Board or a committee may delegate some or all of their
authority to a subcommittee so constituted to the extent permitted by applicable
law and stock exchange listing rules. The Board or a committee comprised solely
of directors may also delegate, to the extent permitted by applicable law and
stock exchange listing rules, to one or more officers of the Corporation, its
powers under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries who will receive grants of awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the Bylaws of the Corporation, the
applicable charter of any Administrator, or any applicable law: (a) a majority
of the members of the acting Administrator shall constitute a quorum, and
(b) the vote of a majority of the members present assuming the presence of a
quorum or the unanimous written consent of the members of the Administrator
shall constitute action by the acting Administrator.

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the "Code"), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), must be duly and timely authorized by the Board or a committee consisting
solely of two or more non-employee directors (as this requirement is applied
under Rule 16b-3 promulgated under the Exchange Act).

--------------------------------------------------------------------------------



To the extent required by any applicable listing agency, this Plan shall be
administered by a committee composed entirely of independent directors (within
the meaning of the applicable listing agency).

Any grant of an award to a non-employee member of the Board will be effective
only if approved by the Board. Any grant of an award to the Chief Executive
Officer of the Corporation or its Subsidiary Southern California Edison Company
shall be determined by the Board Compensation and Executive Personnel
Committees, or any other Board committee or body that has been delegated these
responsibilities, if and as required by applicable stock exchange listing rules.

3.2Powers of the Administrator.    Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan including, without limitation, the authority to:

(a)determine eligibility and, from among those persons determined to be
eligible, determine the particular Eligible Persons who will receive an award
under this Plan;

(b)grant awards to Eligible Persons, determine the price at which securities
will be offered or awarded and the number of securities to be offered or awarded
to any of such persons, and determine the other specific terms and conditions of
such awards consistent with the express limits of this Plan;

(c)approve the forms of any agreements evidencing awards (which need not be
identical either as to type of award or among participants);

(d)construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

(e)cancel, modify, or waive the Corporation's rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

(f)accelerate or extend the vesting or exercisability or extend the term of any
or all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5 and subject
to the minimum vesting provisions of Section 5.8;

(g)adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6 (subject to the no
repricing provision below);

(h)determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator's action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

(i)determine whether, and the extent to which, adjustments are required pursuant
to Section 7 hereof and authorize the termination, conversion, substitution or
succession of awards upon the occurrence of an event of the type described in
Section 7;

(j)acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration (subject to the no
repricing provision below); and

(k)determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined.

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.1 or a repricing approved by shareholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise price or base price of the award, (2) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for an

--------------------------------------------------------------------------------



option or SAR with an exercise or base price that is less than the exercise or
base price of the original award.

3.3Binding Determinations.    Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys' fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

3.4Reliance on Experts.    In making any determination or in taking or not
taking any action under this Plan, the Administrator may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

3.5Delegation.    The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

4.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

4.1Shares Available.    Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation's
authorized but unissued Common Stock and any shares of its Common Stock
purchased on the open market. For purposes of this Plan, "Common Stock" shall
mean the common stock of the Corporation and such other securities or property
as may become the subject of awards under this Plan, or may become subject to
such awards, pursuant to an adjustment made under Section 7.1.

4.2Share Limits.    The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan
(the "Share Limit") is equal to the sum of the following:

(1)21,500,0001 shares of Common Stock, plus

--------------------------------------------------------------------------------

1The current aggregate Share Limit for this Plan is 8,500,000 shares (excluding
shares originally authorized for issuance under the Prior Plans). Shareholders
are being asked to approve an amendment to this Plan that would increase this
aggregate Share Limit by an additional 13,000,000 shares (so that the new
aggregate Share Limit for the Plan would be 21,500,000 shares, in addition to
the shares originally authorized and not issued under the Prior Plans as set
forth above).


(2)the number of any shares subject to awards granted under the Corporation's
Equity Compensation Plan and 2000 Equity Plan (the "Prior Plans") and
outstanding on the date of shareholder approval of this Plan (the "Shareholder
Approval Date") which expire or for any reason are cancelled or terminated after
the Shareholder Approval Date without being exercised or shares being issued
(including shares that become available because outstanding awards are settled
in cash, but not any shares exchanged or withheld as full or partial payment for
any award or the withholding of taxes thereon);

    Shares issued in respect of any "Full-Value Award" granted under this Plan
after February 26, 2009 shall be counted against the foregoing Share Limit as
1.75 shares for every one share actually issued in connection with such award.
(For example, if a stock bonus of 100 shares of Common Stock is granted under
this Plan, 175 shares shall be charged against the Share Limit in connection
with that award.) For this purpose, a "Full-Value Award" means any award under
this Plan that is not a stock option grant or a stock appreciation right grant.2

--------------------------------------------------------------------------------

2This Plan currently provides that the maximum number of shares of Common Stock
that may be delivered pursuant to Full-Value Awards granted under this Plan is
2,500,000 shares. Shareholders are being asked to approve an amendment to this
Plan that would replace this sub-limit on Full-Value Awards with a fungible
share limit approach, which provides that shares issued in respect of any
Full-Value Award granted under this Plan after February 26, 2009 would be
counted against the Share Limit as 1.75 shares for every one share actually
issued in connection with the award.

--------------------------------------------------------------------------------



The following limits also apply with respect to awards granted under this Plan:

(a)The maximum number of shares of Common Stock that may be delivered pursuant
to options qualified as incentive stock options granted under this Plan is
21,500,0003 shares.

--------------------------------------------------------------------------------

3The current maximum number of shares of Common Stock that may be delivered
pursuant to incentive stock options granted under this Plan is 8,500,000 shares.
Shareholders are being asked to approve an amendment to this Plan that would
increase this limit by an additional 13,000,000 shares (so that the new
incentive stock option limit for this Plan would be 21,500,000 shares).


(b)The maximum number of shares of Common Stock subject to those options and
stock appreciation rights that are granted during any calendar year to any
individual under this Plan is 1,500,0004 shares.

--------------------------------------------------------------------------------

4The current maximum number of shares of Common Stock subject to those options
and stock appreciation rights that are granted during any calendar year to any
individual under this Plan is 500,000 shares. Shareholders are being asked to
approve an amendment to this Plan that would increase this limit by an
additional 1,000,000 shares (so that the new option and stock appreciation right
limit for this Plan would be 1,500,000 shares).


(c)Additional limits with respect to Performance-Based Awards are set forth in
Section 5.2.3.

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

4.3Awards Settled in Cash, Reissue of Awards and Shares.    To the extent that
an award granted under this Plan is settled in cash or a form other than shares
of Common Stock, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the shares available
for issuance under this Plan. In the event that shares of Common Stock are
delivered in respect of a dividend equivalent right granted under this Plan, the
actual number of shares delivered with respect to the award shall be counted
against the share limits of this Plan (including, for purposes of clarity, the
limits of Section 3.2 of this Plan). (For purposes of clarity, if 1,000 dividend
equivalent rights are granted and outstanding when the Corporation pays a
dividend, and 50 shares are delivered in payment of those rights with respect to
that dividend, 50 shares shall be counted against the share limits of this
Plan). To the extent that shares of Common Stock are delivered pursuant to the
exercise of a stock appreciation right or stock option granted under this Plan,
the number of underlying shares as to which the exercise related shall be
counted against the applicable share limits under Section 4.2, as opposed to
only counting the shares actually issued. (For purposes of clarity, if a stock
appreciation right relates to 100,000 shares and is exercised at a time when the
payment due to the participant is 15,000 shares, 100,000 shares shall be charged
against the applicable share limits under Section 4.2 with respect to such
exercise.) Shares that are subject to or underlie awards granted under this Plan
which expire or for any reason are cancelled or terminated, are forfeited, fail
to vest, or for any other reason are not paid or delivered under this Plan shall
again be available for subsequent awards under this Plan. Shares that are
exchanged by a participant or withheld by the Corporation as full or partial
payment in connection with any award under this Plan, as well as any shares
exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax withholding obligations related to any award,
shall not be available for subsequent awards under this Plan. Refer to
Section 8.10 for application of the foregoing share limits with respect to
assumed awards. The foregoing adjustments to the share limits of this Plan are
subject to any applicable limitations under Section 162(m) of the Code with
respect to awards intended as performance-based compensation thereunder.

4.4No Fractional Shares; Minimum Issue.    No fractional shares shall be
delivered under this Plan. The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan. The Administrator
may provide that no fewer than a stated number of shares may be purchased on
exercise of any award unless the total number purchased or exercised is the
total number at the time available for purchase or exercise under the award.

--------------------------------------------------------------------------------





5.     AWARDS

5.1Type and Form of Awards.    The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:

5.1.1    Stock Options.    A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an "ISO") or a
nonqualified stock option (an option not intended to be an ISO). The agreement
evidencing the grant of an option will indicate if the option is intended as an
ISO; otherwise it will be deemed to be a nonqualified stock option. The maximum
term of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be the fair market value of a share of
Common Stock on the date of grant of the option. When an option is exercised,
the exercise price for the shares to be purchased shall be paid in full in cash
or such other method permitted by the Administrator consistent with Section 5.5.
The Administrator shall establish the installments (if any) in which options
shall become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), or determine that no delayed
exercisability or vesting is required, establish any applicable performance
targets, and establish the events of termination or reversion of options;
provided that in no event shall an option be subject to one or more
performance-based vesting or exercise criteria unless the performance target
used for purposes of such vesting or exercise requirement is based on one or
more of the Business Criteria set forth in Section 5.2.2.

5.1.2    Additional Rules Applicable to ISOs.    To the extent that the
aggregate fair market value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first become exercisable by a
participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified stock options. In reducing the number
of options treated as ISOs to meet the $100,000 limit, the most recently granted
options shall be reduced first. To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
ISO. ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term "subsidiary" is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question). There shall be imposed in any agreement or
other document relating to the grant of ISOs such other terms and conditions as
from time to time are required in order that the option be an "incentive stock
option" as that term is defined in Section 422 of the Code. No ISO may be
granted to any person who, at the time the option is granted, owns (or is deemed
to own under Section 424(d) of the Code) shares of outstanding Common Stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation, unless the exercise price of such option is at least
110% of the fair market value of the stock subject to the option and such option
by its terms is not exercisable after the expiration of five years from the date
such option is granted.

5.1.3    Stock Appreciation Rights.    A stock appreciation right or "SAR" is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the "base price" of the award, which base price
shall be set forth in the applicable agreement evidencing the award and shall be
not less than 100% of the fair market value of a share of Common Stock on the
date of grant of the SAR. The maximum term of a SAR shall be ten (10) years. The
Administrator shall establish the installments (if any) in which SARs shall
become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), or determine that no delayed
exercisability or vesting is required, establish any applicable performance
targets, and establish the events of termination or reversion of SARs.

--------------------------------------------------------------------------------



5.1.4    Other Awards.    The other types of awards that may be granted under
this Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards granted
consistent with Section 5.2 below. Subject to Section 5.8, the Administrator
shall establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance targets, and establish
the events of termination or reversion of such awards; provided that in no event
shall an award of restricted stock (as opposed to performance shares or stock
units payable upon vesting in shares of Common Stock) be subject to one or more
performance-based vesting criteria unless the performance target used for
purposes of such vesting requirement is based on one or more of the Business
Criteria set forth in Section 5.2.2.

5.2Section 162(m) Performance-Based Awards.    Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1.4 above may
be, and options and SARs granted to officers and employees ("Qualifying Options"
and "Qualifying SARS," respectively) typically will be, granted as awards
intended to satisfy the requirements for "performance-based compensation" within
the meaning of Section 162(m) of the Code ("Performance-Based Awards"). Any
Qualifying Option or Qualifying SAR shall be subject only to the requirements of
Section 5.2.1 and 5.2.3. Any other Performance-Based Award shall be subject to
all of the following provisions of this Section 5.2.

5.2.1    Class; Administrator.    The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.

5.2.2    Performance Goals.    The grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or level using
one or more of the Business Criteria set forth below (on an absolute or relative
basis) for the Corporation on a consolidated basis or for one or more of the
Corporation's subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Subject to Section 5.8, the Administrator shall
establish the installments (if any) in which Performance-Based Awards shall
become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), establish any applicable performance
targets, and establish the events of termination or reversion of such awards.
The specific performance goals for Performance-Based Awards (other than
Qualifying Options and Qualifying SARs) shall be, on an absolute or relative
basis, established based on one or more of the following business criteria
("Business Criteria") as selected by the Administrator in its sole discretion:
cost recovery from rates, operating revenue, net income from operations, net
income, credit ratings, general and administrative costs, earnings (before or
after interest, taxes, depreciation and/or amortization), growth in earnings,
earnings per share, net present value, growth in net present value, return on
equity, return on capital, economic value added, cash flow, asset sale revenue,
sales revenue, capital investment, debt level, market capitalization,
shareholder return, debt service, installation rates (e.g., electric meters),
response time, infrastructure replacement rates, safety incident rates,
availability factors (plants and energy projects), forced outage rates (plants
and energy projects), match of power supply to demand, reliability (of power
supplied to customers), customer satisfaction rates, environmental performance
rates vs. standards, energy efficiency savings, emissions rates, productivity
rates, process efficiency rates, workforce diversity, position vacancy rates,
claim resolution rates, regulatory approval percentages, training completion
rates, number of renewables projects, megawatts from renewables, percentage of
megawatts from renewables, litigation results, steam generator replacement
schedule, new peaker installation schedule, permitting and construction
schedules, regulatory filing schedules, debt restructuring schedules,
distribution system refurbishment and expansion, and advanced metering
implementation. To the extent these terms are applied under generally accepted
accounting principles or in the financial

--------------------------------------------------------------------------------






reporting of the Corporation or of its Subsidiaries, these terms are used as so
applied. To qualify awards as performance-based under Section 162(m), the
applicable Business Criterion (or Business Criteria, as the case may be) and
specific performance goal or goals ("targets") must be established and approved
by the Administrator during the first 90 days of the performance period (and, in
the case of performance periods of less than one year, in no event after 25% or
more of the performance period has elapsed) and while performance relating to
such target(s) remains substantially uncertain within the meaning of
Section 162(m) of the Code. Performance targets shall be adjusted to mitigate
the unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set unless the Administrator provides otherwise at the time of
establishing the targets. The applicable performance measurement period may not
be less than three months nor more than 10 years.

    5.2.3    Form of Payment; Maximum Performance-Based Award.    Grants or
awards under this Section 5.2 may be paid in cash or shares of Common Stock or
any combination thereof. Grants of Qualifying Options and Qualifying SARs to any
one participant in any one calendar year shall be subject to the limit set forth
in Section 4.2(b). The maximum number of shares of Common Stock which may be
delivered pursuant to Performance-Based Awards (other than Qualifying Options
and Qualifying SARs, and other than cash awards covered by the following
sentence) that are granted to any one participant in any one calendar year shall
not exceed 1,000,0005 shares, either individually or in the aggregate, subject
to adjustment as provided in Section 7.1. In addition, the aggregate amount of
compensation to be paid to any one participant in respect of all
Performance-Based Awards payable only in cash and not related to shares of
Common Stock and granted to that participant in any one calendar year shall not
exceed $20,000,000.6 Awards that are cancelled during the year shall not be
counted against these limits to the extent permitted by Section 162(m) of
the Code.
 
 
 

--------------------------------------------------------------------------------

5The current maximum number of shares of Common Stock which may be delivered
pursuant to Performance-Based Awards (other than Qualifying Options and
Qualifying SARs, and other than cash awards covered in Section 5.2.3) that are
granted during any calendar year to any individual under this Plan is
500,000 shares. Shareholders are being asked to approve an amendment to this
Plan that would increase this limit by an additional 500,000 shares (so that the
limit for this Plan would be 1,000,000 shares).

6The current aggregate amount of compensation to be paid to any one individual
during any calendar year in respect of all Performance-Based Awards payable only
in cash and not related to shares of Common Stock under this Plan is
$10,000,000. Shareholders are being asked to approve an amendment to this Plan
that would increase this limit by an additional $10,000,000 (so that the limit
for this Plan would be $20,000,000).

5.2.4    Certification of Payment.    Before any Performance-Based Award under
this Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and
to the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.

5.2.5    Reservation of Discretion.    The Administrator will have the
discretion to determine the restrictions or other limitations of the individual
awards granted under this Section 5.2 including the authority to reduce awards,
payouts or vesting or to pay no awards, in its sole discretion, if the
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.

5.2.6    Expiration of Grant Authority.    As required pursuant to
Section 162(m) of the Code and the regulations promulgated thereunder, the
Administrator's authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than Qualifying Options and Qualifying SARs) shall terminate upon the
first meeting of the Corporation's shareholders that occurs in the fifth year
following the year in which the Corporation's shareholders first approve this
Plan, subject to any subsequent extension that may be approved by shareholders.

--------------------------------------------------------------------------------







5.3Award Agreements.    Each award shall be evidenced by either (1) a written
award agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an "award agreement"), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require. The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation. The award agreement related
to an award shall set forth the material terms and conditions of the award as
established by the Administrator consistent with the express limitations of
this Plan.

5.4Deferrals and Settlements.    Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

5.5Consideration for Common Stock or Awards.    The purchase price for any award
granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

•services rendered by the recipient of such award;

•cash, check payable to the order of the Corporation, or electronic
funds transfer;

•notice and third party payment in such manner as may be authorized by the
Administrator;

•the delivery of previously owned shares of Common Stock;

•by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•subject to such procedures as the Administrator may adopt, pursuant to a
"cashless exercise" with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value on the date of exercise. The Corporation will not be obligated to
deliver any shares unless and until it receives full payment of the exercise or
purchase price therefor and any related withholding obligations under
Section 8.5 and any other conditions to exercise or purchase have been
satisfied. Unless otherwise expressly provided in an applicable agreement, the
Administrator may at any time eliminate or limit a participant's ability to pay
the purchase or exercise price of any award or shares by any method other than
cash payment to the Corporation.

5.6Definition of Fair Market Value.    For purposes of this Plan, "fair market
value" shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price (in regular trading) for a share of
Common Stock on the New York Stock Exchange (the "Exchange") on the date in
question or, if no sales of Common Stock were reported on the Exchange on that
date, the closing price (in regular trading) for a share of Common Stock on the
next preceding day on which sales of Common Stock were reported by the Exchange.
The Administrator may, however, provide with respect to one or more awards that
the fair market value shall equal the closing price for a share of Common Stock
on the Exchange on the last trading day preceding the date in question, or the
average of the high and low sales prices for a share of Common Stock on the date
in question or the last trading day preceding the date in question. If the
Common Stock is no longer listed or is no longer actively traded on the Exchange
as of the applicable date, the fair market value of the Common Stock shall be
the value as reasonably determined by the Administrator for purposes of the
award in the

--------------------------------------------------------------------------------



circumstances. The Administrator also may adopt a different methodology for
determining fair market value with respect to one or more awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular award(s) (for example, and without
limitation, the Administrator may provide that fair market value for purposes of
one or more awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).

5.7Transfer Restrictions.

5.7.1    Limitations on Exercise and Transfer.    Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law:
(a) all awards are non-transferable and shall not be subject in any manner to
sale, transfer, anticipation, alienation, assignment, pledge, encumbrance or
charge; (b) awards shall be exercised only by the participant; and (c) amounts
payable or shares issuable pursuant to any award shall be delivered only to
(or for the account of) the participant.

5.7.2    Exceptions.    The Administrator may permit awards to be exercised by
and paid to, or otherwise transferred to, other persons or entities pursuant to
such conditions and procedures, including limitations on subsequent transfers,
as the Administrator may, in its sole discretion, establish in writing. Any
permitted transfer shall be subject to compliance with applicable federal and
state securities laws and shall not be for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than 50% of the voting interests are held by the Eligible
Person or by the Eligible Person's family members).

5.7.3    Further Exceptions to Limits on Transfer.    The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

(a)transfers to the Corporation (for example, in connection with the expiration
or termination of the award),

(b)the designation of a beneficiary to receive benefits in the event of the
participant's death or, if the participant has died, transfers to or exercise by
the participant's beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(c)subject to any applicable limitations on ISOs, transfers to a family member
(or former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,

(d)if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

(e)the authorization by the Administrator of "cashless exercise" procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.



5.8Minimum Vesting Requirements.    Except as otherwise provided in the
following provisions of this Section 5.8 and except for any accelerated vesting
required or permitted pursuant to Section 7.2, and subject to such additional
vesting requirements or conditions (if any) as the Administrator may establish
with respect to the award, each award granted under this Plan that is a
Full-Value Award (as that term is used in Section 4.2) and payable in shares of
Common Stock shall be subject to the following minimum vesting requirements:
(a) if the award includes a performance-based vesting condition, the award shall
not vest earlier than the first anniversary of the date of grant of the award;
and (b) if the award does not include a performance-based vesting condition, the
award shall not vest more rapidly than in substantially equal periodic
installments over the three-year period immediately following the date of grant
of the award. The Administrator may (but need not) accelerate or provide in the
applicable award agreement for the accelerated vesting of any such award,
however, in connection with (i) a change in control of the Corporation or the
award holder's employer (or a parent thereof), (ii) the termination of the award
holder's employment due to the Award holder's death, disability or retirement,
or a termination of the award holder's employment by his or her employer without
cause or in circumstances in which the award holder has good reason to terminate
employment. The Board (or a committee thereof) may also accelerate or provide in
the applicable award agreement for the accelerated vesting of any Full-Value
Award in circumstances not contemplated by the preceding sentence, and/or
provide for a vesting schedule that is shorter than the minimum schedule
contemplated by the foregoing, in such circumstances as it may deem appropriate;

--------------------------------------------------------------------------------



provided, however, that in no event shall more than five percent (5%) of the
total shares of Common Stock available for award grant purposes under this Plan
be used for purposes of granting such Full-Value Awards.

5.9International Awards.    One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

6.     EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

6.1General.    The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award.

6.2Events Not Deemed Terminations of Employment.    Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that, unless reemployment upon the expiration of such leave is
guaranteed by contract or law or the Administrator otherwise provides, such
leave is for a period of not more than three months. In the case of any employee
of the Corporation or one of its Subsidiaries on an approved leave of absence,
continued vesting of the award while on leave from the employ of the Corporation
or one of its Subsidiaries may be suspended until the employee returns to
service, unless the Administrator otherwise provides or applicable law otherwise
requires. In no event shall an award be exercised after the expiration of the
term set forth in the agreement evidencing such award.

6.3Effect of Change of Subsidiary Status.    For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation, a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of another entity within the Corporation or another
Subsidiary that continues as such after giving effect to the transaction or
other event giving rise to the change in status.

7.     ADJUSTMENTS; ACCELERATION

7.1Adjustments.    Subject to Section 7.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by the Plan and the then-outstanding
awards.

Unless otherwise expressly provided in an agreement evidencing the award, upon
(or, as may be necessary to effect the adjustment, immediately prior to) any
event or transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards and/or period applicable to any then-outstanding performance-based
awards to the extent necessary to preserve (but not increase) the level of
incentives intended by the Plan and the then-outstanding performance-based
awards.

--------------------------------------------------------------------------------



It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code, Section 409A of the Code and Section 162(m) of the
Code) and accounting (so as to not trigger any charge to earnings with respect
to such adjustment) requirements.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

7.2Corporate Transactions—Assumption and Termination of Awards.    Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization; any exchange of Common Stock or other securities of the
Corporation; a sale of all or substantially all the business, stock or assets of
the Corporation; a dissolution of the Corporation; or any other event in which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); then the Administrator may make provision for a
cash payment or for the assumption, substitution or exchange of any or all
outstanding share-based awards or the cash, securities or property deliverable
to the holder of any or all outstanding share-based awards, based upon, to the
extent relevant under the circumstances, the distribution or consideration
payable to holders of the Common Stock upon or in respect of such event. Upon
the occurrence of any event described in the preceding sentence, then, unless
the Administrator has made a provision for the substitution, assumption,
exchange or other continuation or settlement of the award or the award would
otherwise continue in accordance with its terms in the circumstances: (1) unless
otherwise provided in the agreement evidencing the award, each then-outstanding
option and SAR shall become fully vested, all shares of restricted stock then
outstanding shall fully vest free of restrictions, and each other award granted
under this Plan that is then outstanding shall become payable to the holder of
such award; and (2) each award shall terminate upon the related event; provided
that the holder of an option or SAR shall be given reasonable advance notice of
the impending termination and a reasonable opportunity to exercise his or her
outstanding vested options and SARs (after giving effect to any accelerated
vesting required in the circumstances) in accordance with their terms before the
termination of such awards (except that in no case shall more than ten days'
notice of the impending termination be required and any acceleration of vesting
and any exercise of any portion of an award that is so accelerated may be made
contingent upon the actual occurrence of the event).

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
agreement evidencing the award, the Administrator may, in its discretion,
provide for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
the award if an event giving rise to an acceleration does not occur.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

7.3Other Acceleration Rules.    The Administrator may override the provisions of
Section 7.2 by express provision in any agreement evidencing awards and may
accord any Eligible Person a right to refuse any acceleration, in such
circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with an event referred to in Section 7.2 (or such
other circumstances as may

--------------------------------------------------------------------------------



trigger accelerated vesting of the award) shall remain exercisable as an ISO
only to the extent the applicable $100,000 limitation on ISOs is not exceeded.
To the extent exceeded, the accelerated portion of the option shall be
exercisable as a nonqualified stock option under the Code.

8.     OTHER PROVISIONS

8.1Compliance with Laws.    This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, and/or
the payment of money under this Plan or under awards are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities law and federal margin requirements)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

8.2No Rights to Award.    No person shall have any claim or rights to be granted
an award (or additional awards, as the case may be) under this Plan, subject to
any express contractual rights (set forth in a document other than this Plan) to
the contrary.

8.3No Employment Contract.    Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee's status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person's compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment contract other than
an agreement under this Plan.

8.4Plan Not Funded.    Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

8.5Tax Withholding.    Upon any exercise, vesting, or payment of any award or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the Code, the Corporation or one of its Subsidiaries shall have
the right at its option to:

(a)require the participant (or the participant's personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or

(b)deduct from any amount otherwise payable in cash to the participant (or the
participant's personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such cash payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to

--------------------------------------------------------------------------------



such rules and subject to such conditions as the Administrator may establish, to
have the Corporation reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of shares, valued in a
consistent manner at their fair market value or at the sales price in accordance
with authorized procedures for cashless exercises, or the Administrator may
convert the right to receive such shares to a right to receive a cash payment
only, as necessary to satisfy the minimum applicable withholding obligation on
exercise, vesting or payment. In no event shall the shares withheld exceed the
minimum whole number of shares required for tax withholding under
applicable law.

8.6Effective Date, Termination and Suspension, Amendments.

8.6.1    Effective Date.    This Plan is effective as of January 12, 2007, the
date of its approval by the Board (the "Effective Date"). This Plan shall be
submitted for and subject to shareholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board, this Plan
shall terminate at the close of business on the day before the tenth anniversary
of the Effective Date. After the termination of this Plan either upon such
stated expiration date or its earlier termination by the Board, no additional
awards may be granted under this Plan, but previously granted awards (and the
authority of the Administrator with respect thereto, including the authority to
amend such awards) shall remain outstanding in accordance with their applicable
terms and conditions and the terms and conditions of this Plan.

8.6.2    Board Authorization.    The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.

8.6.3    Shareholder Approval.    An amendment of this Plan shall be subject to
approval by the Corporation's shareholders if (a) shareholder approval of the
amendment is required by applicable law or required under Sections 162, 422
or 424 of the Code to preserve the intended tax consequences of this Plan,
(b) the amendment constitutes a material modification of the Plan (within the
meaning of applicable listing rules) or shareholder approval of the amendment is
otherwise required under applicable listing rules, or (c) shareholder approval
of the amendment is otherwise deemed necessary or advisable by the Board.
Without limiting the generality of the foregoing, in any case the following
amendments shall be deemed to constitute "material modifications" of the Plan
for purposes of clause (b) above that shall require shareholder approval:
(i) any increase in the benefit or share limits set forth in this Plan (other
than as a result of an adjustment pursuant to Section 7.1); (ii) any
modification of the eligibility requirements set forth in this Plan; (iii) any
amendment to the minimum vesting requirements set forth in this Plan; or
(iv) any amendment to the no repricing provisions set forth in Sections 3.2(g)
and 3.2(j).

8.6.4    Amendments to Awards.    Without limiting any other express authority
of the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the no repricing provision set forth in
Section 3.2.

8.6.5    Limitations on Amendments to Plan and Awards.    No amendment,
suspension or termination of this Plan or amendment of any outstanding agreement
entered into under this Plan shall, without written consent of the participant,
affect in any manner materially adverse to the participant any rights or
benefits of the participant or obligations of the Corporation under any award
granted under this Plan prior to the effective date of such change. Changes,
settlements and other actions contemplated by Section 7 shall not be deemed to
constitute changes or amendments for purposes of this Section 8.6.

8.7Privileges of Stock Ownership.    Except as otherwise expressly authorized by
the Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1
or otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a shareholder for which a record date is prior
to such date of delivery.

8.8Governing Law; Construction; Severability.

--------------------------------------------------------------------------------





8.8.1    Choice of Law.    This Plan, the awards, all documents evidencing
awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of California.

8.8.2    Severability.    If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

8.8.3    Plan Construction.

(a)Rule 16b-3.    It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.

(b)Section 162(m).    Awards under Section 5.1.4 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is applied under
Section 162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).



8.9Captions.    Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

8.10Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation.    Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity. The awards so granted need not comply with other specific
terms of this Plan, provided the awards reflect only adjustments giving effect
to the assumption or substitution consistent with the conversion applicable to
the Common Stock in the transaction and any change in the issuer of the
security. Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.

8.11Non-Exclusivity of Plan.    Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

8.12No Corporate Action Restriction.    The existence of this Plan, the
agreements entered into under this Plan and the awards granted hereunder shall
not limit, affect or restrict in any way the right or power of the Board or the
shareholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation or any Subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the

--------------------------------------------------------------------------------



Corporation or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the capital stock
(or the rights thereof) of the Corporation or any Subsidiary, (d) any
dissolution or liquidation of the Corporation or any Subsidiary, (e) any sale or
transfer of all or any part of the assets or business of the Corporation or any
Subsidiary, or (f) any other corporate act or proceeding by the Corporation or
any Subsidiary. No participant, beneficiary or any other person shall have any
claim under any award, or any agreement evidencing such award, against any
member of the Board or the Administrator, or the Corporation or any employees,
officers or agents of the Corporation or any Subsidiary, as a result of any
such action.

8.13Other Company Benefit and Compensation Programs.    Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant's compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.3



EDISON INTERNATIONAL 2007 PERFORMANCE INCENTIVE PLAN (Amended and Restated as of
February 26, 2009)
